


Exhibit 10.17

 

Execution Version

 

DIRECTOR DESIGNATION AGREEMENT

 

This DIRECTOR DESIGNATION AGREEMENT, dated as of September 10, 2010 (this
“Agreement”), is entered into by and among K-Sea General Partner GP LLC, a
Delaware limited liability company (“GP LLC”), K-Sea General Partner L.P., a
Delaware limited partnership (“GP LP”), K-Sea Transportation Partners L.P., a
Delaware limited partnership (“K-Sea” and, together with GP LLC and GP LP, the
“K-Sea Entities”), K-Sea Investors A L.P., a Delaware limited partnership (“KSP
A”), K-Sea Investors B L.P., a Delaware limited partnership (“KSP B”), K-Sea
Investors C L.P., a Delaware limited partnership (“KSP C”), the other members of
GP LLC signatory hereto (together with KSP A, KSP B and KSP C, the “GP LLC
Members”), and KA First Reserve, LLC, a Delaware limited liability company (the
“Purchaser”).

 

Recitals

 

WHEREAS, pursuant to the Purchase Agreement, K-Sea has agreed to issue and sell
Series A Preferred Units;

 

WHEREAS, to induce the Purchaser to enter into the Purchase Agreement and the
transactions contemplated thereby, each of the K-Sea Entities and the GP LLC
Members is required to deliver this Agreement, duly executed by each of the
K-Sea Entities and the GP LLC Members, to the Purchaser contemporaneously with
the Closing of the transactions contemplated by the Purchase Agreement; and

 

WHEREAS, the Purchaser’s investment in K-Sea pursuant to the Purchase Agreement
is reasonably expected to benefit, directly or indirectly, each of the K-Sea
Entities and the GP LLC Members, and the general partner, board of directors,
board of managers or other governing body of each of the K-Sea Entities and the
GP LLC Members has determined that entering into and executing this Agreement is
in the best interests of such K-Sea Entity and GP LLC Member.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the parties
hereby agree as follows:

 

Agreement

 

Section 1.                                           Definitions.

 

Capitalized terms used in this Agreement and not defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.  As used in this
Agreement, the following terms have the meanings indicated:

 

“Agreement” shall have the meaning specified in the introductory paragraph of
this Agreement.

 

“Arrearage Event” shall have the meaning specified in Section 2(b)(v) of this
Agreement.

 

“Beneficial Owner” shall have the meaning specified in the K-Sea Partnership
Agreement.

 

--------------------------------------------------------------------------------


 

“Board” means the Board of Directors of the general partner of K-Sea or, in the
event that the general partner of K-Sea is a limited partnership, the Board of
Directors of the general partner of such limited partnership.  As of the date of
this Agreement, the term “Board” refers to the Board of Directors of GP LLC.

 

“Designated Director” means a director designated by the Purchaser in accordance
with Section 2(b) of this Agreement.

 

“GP LLC” shall have the meaning specified in the introductory paragraph of this
Agreement.

 

“GP LLC Members” shall have the meaning specified in the introductory paragraph
of this Agreement.

 

“GP LP” shall have the meaning specified in the introductory paragraph of this
Agreement.

 

“Grantees” shall have the meaning specified in Section 5(a) of this Agreement.

 

“K-Sea” shall have the meaning specified in the introductory paragraph of this
Agreement.

 

“K-Sea Entities” shall have the meaning specified in the introductory paragraph
of this Agreement.

 

“K-Sea Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of K-Sea Transportation Partners L.P.

 

“KSP A” shall have the meaning specified in the introductory paragraph of this
Agreement.

 

“KSP B” shall have the meaning specified in the introductory paragraph of this
Agreement.

 

“KSP C” shall have the meaning specified in the introductory paragraph of this
Agreement.

 

“One Director Threshold” shall have the meaning specified in
Section 2(b)(iii) of this Agreement.

 

“Outstanding” shall have the meaning specified in the K-Sea Partnership
Agreement.

 

“Park Avenue” means Park Avenue Transportation, Inc., a Delaware corporation and
sole general partner of each of KSP A, KSP B and KSP C.

 

“Preferred Distribution Arrearage” means, with respect to any Series A Preferred
Unit, the excess, if any, of (a) the required distribution with respect to a
Series A Preferred Unit in

 

2

--------------------------------------------------------------------------------


 

respect of such Quarter over (b) the sum of all distributions with respect to a
Series A Preferred Unit in respect of such Quarter.

 

“Purchase Agreement” means the Securities Purchase Agreement, dated as of
September 1, 2010, by and among K-Sea, GP LP and the Purchaser.

 

“Purchaser” shall have the meaning specified in the introductory paragraph of
this Agreement.

 

“Quarter” shall have the meaning specified in the K-Sea Partnership Agreement.

 

“Resignation Event” means that a Designated Director, as determined by the Board
in good faith following compliance with the procedures set forth below in this
definition when applicable, (a) ceases to be an officer or employee of the
Purchaser, First Reserve Fund XI, L.P., Kayne Anderson Capital Advisors, L.P or
any of their respective Affiliates; (b) is prohibited or disqualified from
serving as a member of the Board under any rule or regulation of the Commission,
the NYSE or by applicable Law; (c) has engaged in acts or omissions constituting
a breach of the Designated Director’s duty of loyalty to K-Sea or its members;
(d) has engaged in acts or omissions which involve intentional misconduct or an
intentional violation of Law; or (e) has engaged in any transaction involving
K-Sea from which the Designated Director derived an improper personal benefit. 
Prior to making a determination that any Resignation Event described in clause
(a) through (e) above has occurred, the Board shall provide the Designated
Director and the Purchaser with proper notice of a meeting of the Board to
discuss and, if applicable, to dispute the proposed determination.  At such duly
called and held Board meeting, the Board shall provide the Designated Director
with a reasonable opportunity to be heard and to present information relevant to
the Board’s proposed determination.  The Board may make a determination that a
Resignation Event has occurred only following its consideration in good faith of
such information presented by the Designated Director.

 

“Three Director Threshold” shall have the meaning specified in
Section 2(b)(i) of this Agreement.

 

“Two Director Threshold” shall have the meaning specified in Section 2(b)(ii) of
this Agreement.

 

Section 2.                                           Director Designation
Rights.

 

(a)                                         During the term of this Agreement,
the Board shall have no more than six (6) members plus the number of Designated
Directors permitted to be members of the Board pursuant to this Section 2
without the written consent of the Purchaser, except that the Board shall be
increased to such number as is necessary to achieve the result contemplated by
Section 2(b)(v) of this Agreement.

 

(b)                                         At any meeting at which members of
the Board are appointed or persons are nominated for election to the Board, the
number of persons that the Purchaser shall have the right to designate for
appointment or nomination, as the case may be, shall be determined as follows:

 

3

--------------------------------------------------------------------------------


 

(i)                                     As of the Closing and for so long as the
Purchaser and its Affiliates are the Beneficial Owners of more than 33% of the
Outstanding Common Units (the “Three Director Threshold”), then the Purchaser
shall have the right to designate three directors to the Board.  The Purchaser’s
initial designees shall be Gary D. Reaves II, James C. Baker and Kevin S.
McCarthy.

 

(ii)                                  For so long as the Purchaser and its
Affiliates are the Beneficial Owners of more than 22% of the Outstanding Common
Units and up to 33% of the Outstanding Common Units (the “Two Director
Threshold”), then the Purchaser shall have the right to designate two directors
to the Board.

 

(iii)                               For so long as the Purchaser and its
Affiliates are the Beneficial Owners of more than 11% of the Outstanding Common
Units and up to 22% of the Outstanding Common Units (the “One Director
Threshold”), then the Purchaser shall have the right to designate one director
to the Board.

 

(iv)                              If the Purchaser and its Affiliates are the
Beneficial Owners of 11% or less of the Outstanding Common Units, then the
Purchaser shall no longer have the right to designate any directors to the
Board.

 

(v)                                 If, at any time after June 30, 2012, a
Preferred Distribution Arrearage is outstanding for at least four consecutive
fiscal quarters (an “Arrearage Event”), then the Purchaser and its Affiliates
shall have the right for all times after an Arrearage Event and regardless of
whether a Preferred Distribution Arrearage is no longer outstanding, to
designate directors constituting a mathematical majority of the directors on the
Board.

 

(vi)                              For purposes of this Agreement, the number of
Outstanding Common Units shall be calculated taking into account the Series A
Preferred Units on an as-converted basis.

 

(c)                                  The GP LLC Members shall take all actions
necessary or advisable to cause each Designated Director to be appointed or
elected, as the case may be, to the Board, and to cause each Designated Director
to be a Continuing Director; provided, that each Designated Director shall, in
the reasonable judgment of Park Avenue, (A) have the requisite skill and
experience to serve as a director of a publicly traded company, (B) not be
prohibited or disqualified from serving as a director pursuant to any rule or
regulation of the Commission, the NYSE or by applicable Law, (C) be a citizen of
the United States within the meaning of 46 U.S.C. Sec. 50501 for the purpose of
operating the vessels in the coastwise trade of the United States, (D) not be an
employee or director of any Competitor, and (E) not require the disclosure of
any of the reportable events described under Item 401(f) of Regulation S-K of
the Securities Act of 1933, as amended, and the rules and regulations thereunder
(or any successor regulation thereto).  The Purchaser agrees to timely provide
K-Sea with accurate and complete information relating to the Purchaser and each
Designated Director that may be required to be disclosed by K-Sea under the
Exchange Act.  Notwithstanding anything in this Agreement to the contrary, no
individual shall serve as a Designated Director if (i) such individual is a
plaintiff in any litigation involving K-Sea or its Affiliates or (ii) in the
event that any relevant antitrust governmental authority requires such
individual to terminate his position as a Designated Director, and in

 

4

--------------------------------------------------------------------------------


 

either such event, such individual shall immediately resign as a Designated
Director and, failing such a resignation, the Purchaser shall remove and replace
such individual.  In the event that the Purchaser fails to remove and replace
such individual, K-Sea may remove such individual by giving notice to the
Purchaser to the effect that such individual has been removed pursuant to this
Section 2(c).  Following an Arrearage Event, the GP LLC Members shall take all
actions necessary or advisable to immediately increase the size of the Board or
cause directors to resign from the Board in order to implement Section 2(b)(v).

 

(d)                                 Except as otherwise provided in this
Agreement, each Designated Director will hold office until his or her term
expires and such Designated Director’s successor has been duly elected and
qualified or until such Designated Director’s earlier death, resignation or
removal.

 

(e)                                  A Designated Director may be removed from
the Board:

 

(i)                                     by the Purchaser at any time; or

 

(ii)                                  by a majority of the other
director(s) then serving on the Board upon written notice from K-Sea to the
Purchaser that a Resignation Event has occurred with respect to such Designated
Director, which notice shall set forth in reasonable detail the facts and
circumstances constituting the Resignation Event and following receipt of which
the Purchaser will cause such Designated Director to resign as a member of the
Board within two Business Days; provided, that any vacancy created by such
resignation shall be filled by a director designated by the Purchaser as
provided in Section 2(b) and subject to Section 2(c).

 

(f)                                   Any action by the Purchaser to designate
or replace a Designated Director shall be evidenced in writing furnished to Park
Avenue and shall be signed by or on behalf of the Purchaser.

 

(g)                                  Prior to designating an individual to
become a director on the Board, the Purchaser shall enter into a written
agreement with such individual whereby such individual agrees to resign as a
member of the Board upon a Resignation Event.  The Purchaser acknowledges and
agrees that such an agreement is in the best interest of the K-Sea Entities, the
GP LLC Members and the Purchaser, and that the K-Sea Entities and the GP LLC
Members shall be a third party beneficiary of the terms and conditions of such
an agreement, and the K-Sea Entities and the GP LLC Members shall have the right
to enforce such an agreement to the same extent as the parties thereto.

 

(h)                                 The K-Sea Entities and the GP LLC Members
shall not take any action that would lessen, restrict, prevent or otherwise have
an adverse effect upon the foregoing rights of the Purchaser to Board
representation; provided, however, that the K-Sea Entities and the GP LLC
Members shall not be prohibited from taking such action that the Board
determines (i) may be necessary to (A) comply with any rule or regulation of the
Commission or the NYSE or (B) comply with applicable Law or (ii) is required to
achieve compliance with the provisions of the K-Sea Partnership Agreement or the
GP LLC Agreement.

 

5

--------------------------------------------------------------------------------


 

Section 3.                                           Required Resignation of
Designated Directors.

 

Promptly upon (and in any event within two Business Days following) receipt of a
written request from K-Sea:

 

(a)                                 upon the failure of the Purchaser and its
Affiliates to maintain the Three Director Threshold, the Purchaser shall cause
one Designated Director then serving as a member of the Board, such Designated
Director being chosen at the Purchaser’s sole discretion, to resign as a member
of the Board and all committees thereof, if three Designated Directors continue
to serve on the Board at the time of such written request;

 

(b)                                 upon the failure of the Purchaser and its
Affiliates to maintain the Two Director Threshold, the Purchaser shall cause one
Designated Director then serving as a member of the Board, such Designated
Director being chosen at the Purchaser’s sole discretion, to resign as a member
of the Board and all committees thereof, if two Designated Directors continue to
serve on the Board at the time of such written request; and

 

(c)                                  upon the failure of the Purchaser and its
Affiliates to maintain the One Director Threshold, the Purchaser shall cause
each Designated Director then serving as a member of the Board to resign as a
member of the Board and all committees thereof.

 

Section 4.                                           Director Indemnification.

 

At all times while a Designated Director is serving as a member of the Board,
and following any such Designated Director’s death, resignation, removal or
other cessation as a director in such former Designated Director’s capacity as a
former director, each Designated Director shall be entitled to all rights to
indemnification and exculpation as are then made available to any other member
of the Board.  All such rights of indemnification shall specify that, as between
K-Sea, on the one hand, and the Purchaser and its Affiliates (other than K-Sea),
on the other hand, K-Sea shall, in all events, be the full indemnitor of first
resort and shall not be entitled to any contribution, indemnification or other
payment by or from any of the Purchaser or its Affiliates (other than K-Sea).

 

Section 5.                                           Miscellaneous.

 

(a)                                 Proxy.  In order to secure the obligations
set forth herein, each GP LLC Member hereby irrevocably appoints during the term
of this Agreement as its proxy and attorney-in-fact, as the case may be, Park
Avenue and any individual or entity which shall hereafter succeed to Park Avenue
(collectively, the “Grantees”), each of them individually, with full power of
substitution, to vote or execute written consents with respect to the ownership
interests of such GP LLC Member in GP LLC for the purpose, and solely for the
purpose, of effecting the purposes and intent of this Agreement.  To the fullest
extent permitted by law, this proxy is coupled with an interest and shall be
irrevocable, and each GP LLC Member will take such further action or execute
such other instruments as may be necessary to effectuate the intent of this
proxy and hereby revokes any proxy previously granted by such GP LLC Member with
respect to its ownership interests in GP LLC to the extent that such proxy is
inconsistent with the provisions of this Agreement.

 

(b)                                 Entire Agreement.  This Agreement is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the

 

6

--------------------------------------------------------------------------------


 

agreement and understanding of the parties hereto in respect of the subject
matter contained herein.  There are no restrictions, promises, warranties or
undertakings other than those set forth or referred to herein with respect to
the rights granted by the K-Sea Entities, the GP LLC Members or any of their
respective Affiliates or the Purchaser or any of its Affiliates set forth
herein.  This Agreement supersedes all prior agreements and understandings
between the parties with respect to the subject matter hereof.

 

(c)                                  Notices.  All notices and demands provided
for in this Agreement shall be in writing and shall be given as provided in
Section 8.07 of the Purchase Agreement.

 

(d)                                 Interpretation.  Section references in this
Agreement are references to the corresponding Section to this Agreement, unless
otherwise specified.  All references to instruments, documents, contracts and
agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified.  The word “including” shall mean
“including but not limited to” and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it.  Any reference in this Agreement to $ shall mean U.S.
dollars.  Whenever any determination, consent or approval is to be made or given
by a party, such action shall be in such party’s sole discretion, unless
otherwise specified in this Agreement.  If any provision in this Agreement is
held to be illegal, invalid, not binding or unenforceable, (i) such provision
shall be fully severable and this Agreement shall be construed and enforced as
if such illegal, invalid, not binding or unenforceable provision had never
comprised a part of this Agreement, and the remaining provisions shall remain in
full force and effect and (ii) the parties hereto shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.  When calculating the period of time before which, within which
or following which any act is to be done or step taken pursuant to this
Agreement, the date that is the reference date in calculating such period shall
be excluded.  If the last day of such period is a non-Business Day, the period
in question shall end on the next succeeding Business Day.  Any words imparting
the singular number only shall include the plural and vice versa.  The words
such as “herein,” “hereinafter,” “hereof” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear
unless the context otherwise requires.  The division of this Agreement into
Sections and other subdivisions and the insertion of headings are for
convenience of reference only and shall not affect or be utilized in construing
or interpreting this Agreement.

 

(e)                                  Governing Law; Submission to Jurisdiction. 
This Agreement, and all claims or causes of action (whether in contract or tort)
that may be based upon, arise out of or relate to this Agreement or the
negotiation, execution or performance of this Agreement (including any claim or
cause of action based upon, arising out of or related to any representation or
warranty made in or in connection with this Agreement), will be construed in
accordance with and governed by the Laws of the State of Delaware without regard
to principles of conflicts of Laws.  Any action against any party relating to
the foregoing shall be brought in any federal or state court of competent
jurisdiction located within the State of Delaware, and the parties hereto hereby
irrevocably submit to the non-exclusive jurisdiction of any federal or state
court located within the State of Delaware over any such action.  Each of the
parties hereby irrevocably

 

7

--------------------------------------------------------------------------------


 

waives, to the fullest extent permitted by applicable Law, any objection that it
may now or hereafter have to the laying of venue of any such dispute brought in
such court or any defense of inconvenient forum for the maintenance of such
dispute.  Each of the parties hereto agrees that a judgment in any such dispute
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law.

 

(f)                                   Waiver of Jury Trial.  EACH OF THE PARTIES
TO THIS AGREEMENT HEREBY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

 

(g)                                  No Waiver; Modifications in Writing.

 

(i)                                     Delay.  No failure or delay on the part
of any party in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to a
party at law or in equity or otherwise.

 

(ii)                                  Specific Waiver. Except as otherwise
provided herein, no amendment, waiver, consent, modification or termination of
any provision of this Agreement shall be effective unless signed by each of the
parties hereto affected by such amendment, waiver, consent, modification or
termination.  Any amendment, supplement or modification of or to any provision
of this Agreement, any waiver of any provision of this Agreement and any consent
to any departure by a party from the terms of any provision of this Agreement
shall be effective only in the specific instance and for the specific purpose
for which made or given.  Except where notice is specifically required by this
Agreement, no notice to or demand on a party in any case shall entitle such
party to any other or further notice or demand in similar or other
circumstances.  Any investigation by or on behalf of any party shall not be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein.

 

(h)                                 Execution in Counterparts.  This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which

 

8

--------------------------------------------------------------------------------


 

counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same agreement.

 

(i)                                     Binding Effect; Assignment.  This
Agreement will be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns, but will not be
assignable or delegable by any party hereto without the prior written consent of
each of the other parties; provided, however, that any of the rights and
obligations of the Purchaser hereunder may be transferred or assigned in whole
or in part by the Purchaser to any Affiliate of the Purchaser; provided,
further, that such rights and obligations shall terminate and cease to be so
transferred or assigned upon any Affiliate to which such rights and obligations
are transferred or assigned no longer being an Affiliate of the Purchaser.

 

(j)                                    Independent Counsel.  Each of the parties
acknowledges that it has been represented by independent counsel of its choice
throughout all negotiations that have preceded the execution of this Agreement
and that it has executed the same with consent and upon the advice of said
independent counsel.  Each party and its counsel cooperated in the drafting and
preparation of this Agreement and the documents referred to herein, and any and
all drafts relating thereto will be deemed the work product of the parties and
may not be construed against any party by reason of its preparation. 
Accordingly, any rule of Law or any legal decision that would require
interpretation of any ambiguities in this Agreement against the party that
drafted it is of no application and is hereby expressly waived.

 

(k)                                 Specific Enforcement.  Each of the parties
acknowledges and agrees that monetary damages would not adequately compensate an
injured party for the breach of this Agreement by any party, that this Agreement
shall be specifically enforceable and that any breach or threatened breach of
this Agreement shall be the proper subject of a temporary or permanent
injunction or restraining order without a requirement of posting bond.  Further,
each party hereto waives any claim or defense that there is an adequate remedy
at law for such breach or threatened breach.

 

(l)                                     Further Assurances.  Each of the parties
hereto shall, from time to time and without further consideration, execute such
further instruments and take such other actions as any other party hereto shall
reasonably request in order to fulfill its obligations under this Agreement to
effectuate the purposes of this Agreement.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

 

K-SEA TRANSPORTATION PARTNERS L.P.

 

 

 

 

 

By:

K-Sea General Partner L.P., its general partner

 

 

 

 

 

 

 

By:

K-Sea General Partner GP LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy J. Casey

 

 

 

 

Timothy J. Casey

 

 

 

 

Chief Executive Officer and President

 

 

 

 

 

 

 

 

K-SEA GENERAL PARTNER L.P.

 

 

 

 

 

By:

K-Sea General Partner GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Timothy J. Casey

 

 

 

 

Timothy J. Casey

 

 

 

 

Chief Executive Officer and President

 

 

 

 

 

 

 

 

K-SEA GENERAL PARTNER GP LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy J. Casey

 

 

 

Timothy J. Casey

 

 

 

Chief Executive Officer and President

 

Signature Page to Director Designation Agreement

 

--------------------------------------------------------------------------------


 

 

 

K-SEA INVESTORS A L.P.

 

 

 

 

 

By:

Park Avenue Transportation, Inc., its general partner

 

 

 

 

 

 

 

By:

/s/ Brian P. Friedman

 

 

 

 

Brian P. Friedman

 

 

 

 

President

 

 

 

 

 

 

 

 

K-SEA INVESTORS B L.P.

 

 

 

 

 

By:

Park Avenue Transportation, Inc., its general partner

 

 

 

 

 

 

 

By:

/s/ Brian P. Friedman

 

 

 

 

Brian P. Friedman

 

 

 

 

President

 

Signature Page to Director Designation Agreement

 

--------------------------------------------------------------------------------


 

 

 

K-SEA INVESTORS C L.P.

 

 

 

 

 

By:

Park Avenue Transportation, Inc., its general partner

 

 

 

 

 

 

 

By:

/s/ Brian P. Friedman

 

 

 

 

Brian P. Friedman

 

 

 

 

President

 

 

 

 

 

 

 

 

KA FIRST RESERVE, LLC

 

 

 

 

 

By:

KA Fund Advisors, LLC, its managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ James C. Baker

 

 

 

Name: James C. Baker

 

 

 

Title: Senior Managing Director

 

Signature Page to Director Designation Agreement

 

--------------------------------------------------------------------------------


 

 

 

REMAINING GP LLC MEMBERS

 

 

 

 

 

 

 

 

/s/ Timothy J. Casey

 

 

Timothy J. Casey

 

 

 

 

 

/s/ Terrence P. Gill

 

 

Terrence P. Gill

 

 

 

 

 

/s/ Richard P. Falcinelli

 

 

Richard P. Falcinelli

 

 

 

 

 

/s/ Thomas Sullivan

 

 

Thomas Sullivan

 

 

 

 

 

/s/ Gregory Haslinsky

 

 

Gregory Haslinsky

 

Signature Page to Director Designation Agreement

 

--------------------------------------------------------------------------------
